Citation Nr: 1102308	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-48 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left 
knee disorder. 

2.  Entitlement to a rating in excess of 10 percent for a right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from March 2003 to October 
2007. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board by videoconference from 
the RO in June 2010.  A transcript of the hearing is associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in the U.S. Navy as a nuclear power plant 
electrician.  He contends that his bilateral knee disabilities, 
diagnosed as patellar femoral syndrome, degenerative joint 
disease, osteochondral defect, and mensical tear or derangement, 
are more severe than are contemplated by the current ratings. 

Service treatment records showed that the Veteran injured his 
right knee in service and underwent multiple surgical procedures 
including an anterior cruciate ligament reconstruction.  A 
physical evaluation board approved a disability discharge for 
residuals of the right knee injury in June 2007.  Service records 
are silent for any symptoms, diagnoses, or treatment of the left 
right knee. 

In October 2007 within one month of discharge, a VA examiner 
noted the history of injury and treatment of the right knee in 
service and the Veteran's report of constant pain, buckling, 
popping and grinding of the right knee.  The Veteran used a brace 
and medication for pain but no cane or crutch.  The Veteran 
reported that he worked as a test engineer but was unable to 
climb stairs, kneel, or stand for more than 10 minutes.  The 
Veteran reported that he also experienced left knee pain, 
popping, and grinding after prolonged weight bearing.  Range of 
motion of both knees was from zero degrees extension to 140 
degrees flexion with pain on motion of the right knee.  X-rays 
showed early osteoarthritis on the right but normal conditions on 
the left.  The examiner diagnosed osteoarthritis of the right 
knee and patellofemoral syndrome on the left knee.  In February 
2008, the RO granted service connection and a 10 percent rating 
each for bilateral knee disabilities.  

The Veteran did not express disagreement with the initial rating 
but submitted a claim for an increased rating in April 2008.  

In a June 2008 statement, the Veteran noted that he continued to 
experience daily pain for which he used narcotic medication.  He 
reported that his knees locked and gave-out when walking or 
climbing stairs causing falls.  In September 2008, a VA examiner 
noted the same symptoms and measured the range of motion as zero 
to 115 degrees on the right and zero to 120 degrees on the left.  
In January 2009, a VA outpatient clinician noted small effusions 
bilaterally.  A single report in February 2009 from Clemson 
Sports Medicine and Therapy also showed limited ranges of motion, 
particularly in extension, and giving-way of both knees.  

Magnetic resonance images were obtained in March 2009.  The VA 
evaluator noted that the right knee image showed a satisfactory 
repair of the ACL but a small meniscus tear and defects diagnosed 
as degenerative joint disease.  The left knee image showed mild 
degenerative joint disease at the patellofemoral joint but no 
meniscus tears. 

In September 2009, a VA Advanced Practice Registered Nurse (APRN) 
noted the Veteran's reports of continued pain and instability.  
The APRN indicated that the magnetic resonance images showed 
arthritis and mensical damage of both knees.  This is not 
consistent with the image evaluations of record that showed 
cartilage damage only on the right.  On examination, the APRN 
noted that the knees were stable, but inconsistently diagnosed 
recurrent instability due to meniscal tears bilaterally.  The 
APRN noted that extension of both knees lacked 10 degrees from 
neutral, but inconsistently noted that flexion was from zero to 
80 degrees.  In the June 2010 Board hearing, the Veteran stated 
that this examination lasted three to four minutes and that the 
ranges of motion measurements were estimated without the use of a 
goniometer.  

The most recent VA outpatient treatment records in the claims 
file are dated in September 2009.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant to 
his claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
September 2009 to the present.

In September 2009, the RO issued a statement of the case which 
did not specifically identify the evidence of record that was 
considered.  The RO provided all rating criteria potentially 
applicable to limitation of motion, instability, and cartilage 
damage of the knees.  However, the reasons and bases section for 
the left knee referred only to evidence received up to April 
2008.  The section for the right knee noted that "since you were 
examined less than a year ago another VA exam was not 
warranted."  Nevertheless, the RO quoted a section of the 
September 2009 examination report that referred to both knees.  
The RO acknowledged bilateral meniscus damage was noted by the 
APRN but did not address why the cartilage criteria were 
inapplicable.  The RO quoted the ARPN's notation of stable knees 
and did not address the APRN's diagnosis of recurrent instability 
or the applicability of the rating criteria for instability.  

The Board concludes that the September 2009 examination is not 
adequate because of the inconsistent observations and diagnoses 
and that an additional examination is necessary followed by a 
consideration of all applicable diagnostic codes.  38 C.F.R. 
§ 3.159 (c) (2010).  



Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran authorization 
to obtain all records of medical treatment 
or physical therapy from Clemson Sports 
Medicine and Therapy starting in February 
2009 and for any other private treatment 
since this date.  If authorized, request 
all records of treatment provided and 
associate any records received with the 
claims file.  

2.  Request all records of VA outpatient 
treatment since September 2009 and 
associate any records received with the 
claims file.  

3.  Then, schedule the Veteran for a VA 
orthopedic examination of his left and 
right knees.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination report.  
Request that the examiner provide an 
evaluation of the Veteran's right and left 
knees including goniometer measurements of 
range of motion and assessments of 
instability, subluxation, and cartilage 
deficits.   The examiner should obtain any 
imaging studies necessary for a complete 
and consistent evaluation.  

4.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for a rating in excess of 10 
percent for right and left knee 
disabilities including but not limited to 
consideration of the applicability of 
rating criteria for limitation of motion, 
instability or subluxation, and cartilage 
deficits.   If any benefit sought remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

